DETAILED ACTION
WITHDRAWN REJECTIONS
1.	The 35 U.S.C. 103(a) rejection of Claim(s) 1 — 4, 6-7, 9 — 19 and 21 — 23 as
being unpatentable over Buryak et al (WO 2015/051881 A1), of record on page 2 of the previous Action, is withdrawn.

NEW REJECTIONS
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1 – 4, 6 – 7, 9 – 19 and 21 – 23 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. The phrase ‘as the second’ is indefinite as its meaning is unclear. For the purpose of examination, the phrase will be interpreted to mean ‘than the second.’

Claim Rejections – 35 USC § 103
4.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

5. 	Claim(s) 1 — 4, 6 – 7, 9, 11 – 14, 19 and 21 — 23 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Backmann et al (U.S. Patent No 2009/0062463 A1) in view of Ahvenainen et al (U.S. Patent No. 5,326,835).
With regard to Claim 1, Backmann et al disclose a polyethylene composition comprising two polyethylene fractions, the first formed in a loop reactor and the second formed in the gas phase (paragraph 0019); the first is an ethylene homopolymer that is a fraction (A) (paragraph 0089) and the second is an ethylene copolymer fraction (B) (paragraph 0090); the polyethylene composition has a melt flow rate of 0.6 to 1.0 g/10 min (paragraph 0042) and a shear thinning index of 15 – 40 (paragraph 0043) and a viscosity of 200 kPas or less (paragraph 0046); a fraction (A) having an average molecular weight that is lower than the average molecular weight of fraction (B) is disclosed (paragraph 0090), which is a weight average molecular weight (paragraph 0023); the claimed weight ratio is disclosed (paragraph 0050). Although the disclosed ranges of melt flow rate, shear thinning index and viscosity are not identical to the claimed ranges, the disclosed ranges overlap the claimed ranges. It would have been obvious for one of ordinary skill in the art to provide for any amounts within the disclosed ranges, including those amounts that overlap the claimed ranges. MPEP 2144.05. 
The claimed melt flow rate of fraction (A) and the claimed amount of component (B) are not explicitly disclosed. However, the composition is made by a process disclosed by Ahvenainen et al (EP 517868; paragraph 0067 of Backmann et al) and Ahvenainen et al disclose a melt flow rate of fraction (A) that is 150 g/10 min (column 7, lines 38 – 50) and fraction (A) in the amount of 40 – 90% by weight (column 3, lines 65 – 68), therefore fraction (B) in the amount of 10 – 60% by weight. Although the disclosed range of amount of fraction (B) is not identical to the claimed range, the disclosed range overlaps the claimed range. It would have been obvious for one of ordinary skill in the art to provide for any amount within the disclosed range, including those amounts that overlap the claimed range. MPEP 2144.05. 
With regard to Claim 2, the composition, and therefore the base resin, has a density of 0.950 g/cm3 to 0.962 g/cm3 (paragraph 0056 of Backmann et al). Although the disclosed range of density is not identical to the claimed range, the disclosed range overlaps the claimed range. It would have been obvious for one of ordinary skill in the art to provide for any amount within the disclosed range, including those amounts that overlap the claimed range. MPEP 2144.05.
With regard to Claims 3 – 4, fraction (B) is a copolymer of ethylene and an alpha — olefin with 4 to 8 carbon atoms (paragraph 0096 of Backmann et al).
With regard to Claim 6, 2.0 – 2.5 wt% carbon black is disclosed (paragraph 0054 of Backmann et al).
With regard to Claims 7 and 9, the composition has a density of 0.950 g/cm3 to 0.962 g/cm3 (paragraph 0056 of Backmann et al). Although the disclosed range of density is not identical to the claimed range, the disclosed range overlaps the claimed range. It would have been obvious for one of ordinary skill in the art to provide for any amount within the disclosed range, including those amounts that overlap the claimed range. MPEP 2144.05.
With regard to Claims 11 — 12, a pipe or pipe fitting is disclosed (paragraph 0101 of Backmann et al).
With regard to Claim 13, the claimed critical pressure would be obtained, because the claimed pipe would be obtained.
With regard to Claim 14, the claimed slow crack propagation resistance would be obtained, because the claimed pipe would be obtained.
With regard to Claim 19, carbon black is disclosed, as discussed above, and no further components are disclosed. The composition therefore consists of the base resin and carbon black.
With regard to Claims 21 — 22, although the disclosed range of weight ratio is not identical to the claimed range, the disclosed range overlaps the claimed range. It would have been obvious for one of ordinary skill in the art to provide for any amount within the disclosed range, including those amounts that overlap the claimed range. MPEP 2144.05. 
With regard to Claim 23, an ethylene prepolymer component is disclosed (paragraph 0069 of Backmann et al).

ANSWERS TO APPLICANT’S ARGUMENTS
6.	Applicant’s arguments regarding the rejections of the previous Action have been considered and have been found to be persuasive. The rejections are therefore withdrawn.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782